UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4210


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NATHANIEL DEVON BAILEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:04-cr-00196-RJC-CH-1)


Submitted:    August 28, 2009                 Decided:   December 8, 2009


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ross H. Richardson,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nathaniel         Devon         Bailey      appeals       the    district      court’s

judgment revoking his supervised release.                                Bailey’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      asserting          that        there     are      no     meritorious      issues       for

appeal      but    questioning              whether      the     district      court        erred    in

relying upon evidence seized on November 24, 2008, allegedly in

violation         of    the   Fourth          Amendment,         to     conclude      that    Bailey

committed     new        criminal          conduct.         Bailey      was    informed       of    his

right to file a pro se supplemental brief, but he has not done

so.    Finding no reversible error, we affirm.

              We       review      a       district      court’s       decision       to    revoke    a

defendant’s            supervised          release       for     an    abuse     of    discretion,

United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999), and

review     for     clear      error         factual       determinations         underlying         the

conclusion that a violation occurred.                               United States v. Miller,

557 F.3d 910, 914 (8th Cir. 2009).                             A district court need only

find   a    violation         of       a    condition       of      supervised     release      by    a

preponderance of the evidence.                           18 U.S.C.A. § 3583(e)(3) (West

2000 & Supp. 2009); Johnson v. United States, 529 U.S. 694, 700

(2000).

              Bailey’s claim that evidence seized after the November

24 stop should have been excluded fails because the exclusionary

rule       does        not    apply           in      supervised         release           revocation

                                                     2
proceedings.           See    United   States     v.    Armstrong,     187    F.3d    392,

393-95 (4th Cir. 1999).                We therefore find that the district

court     did        not     abuse   its   discretion         in    concluding       by   a

preponderance of the evidence that Bailey committed new criminal

conduct.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         We    therefore      affirm    the     district     court’s   judgment.

This court requires that counsel inform the client, in writing,

of the right to petition the Supreme Court of the United States

for further review.              If the client requests that a petition be

filed,    but        counsel    believes      that     such   a    petition   would       be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                 Counsel’s motion must state that

a copy thereof was served on the client.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                              3